Opinion by
Judge Holt:
The record of the former appeal in this case is now with the new one, and the entire récord is therefore before us. Under this state of case we do not feel authorized to dismiss the present appeal either upon the ground that the record of the old appeal was not placed with this one before it was submitted, or because no notice was given to the appellee by the appellant of the filing of the assignment of errors and schedule in the clerk’s office of the lower court. An annual rent during appellant’s life is involved, and the amount claimed by her, and the uncertainty of its duration, render it impossible to determine the amount involved. Under such circumstances, and the appeal being now in this court, it will entertain it.
Upon the first trial in the court below the appellant was allowed but five dollars per annum, and this court reversed the judgment solely as to the value of the rent. It was evident from the record that the case had not been prepared by her with a view to this question or the relief which was granted her by the judgment, and this court *585said in the opinion that the property was a town lot, “that would likely rent for two or three times as much as is given her by the Chancellor. This she ought to have. It should be fixed at not less than $15 per annum during the life of the appellant. Remanded for further proceedings.”

A. Duvall, Jno. H. Fryer, I. H. Barker, for appellant.


Clarke & Applegate, for appellee.

It is evident that this court intended to open the case as to the annual value of the rent, and to permit the parties to show it; and the court below erred in not, upon the return of the case, referring it for this purpose, and the judgment is reversed with directions to do so, after giving the parties a reasonable opportunity to file proper pleadings as to said issue, if they so desire and for further proceedings in conformity to this and the former opinion of this court.
Judgment reversed.